UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4617



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TRAVIS D. FLOWERS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:01-cr-00361-RLW-2)


Submitted:   July 11, 2007                  Decided:   July 30, 2007


Before WILKINSON and KING, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James M. Nachman, NACHMAN & SQUIRES, L.L.P., Richmond, Virginia,
for Appellant. Peter Sinclair Duffey, OFFICE OF THE UNITED STATES
ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Travis Flowers pled guilty to possession with intent to

distribute cocaine base and was sentenced to thirty-seven months’

imprisonment with a five-year term of supervised release. While on

supervised release, Flowers was charged with possession of a

firearm by a convicted felon.             A jury convicted Flowers on this

charge, and the conviction served as the basis for the district

court’s revocation of supervised release.                 The district court

sentenced Flowers to six months’ imprisonment on revocation, to be

served consecutively to Flowers’ fifty-one month sentence on the

firearm conviction.     Flowers timely appealed.

           Counsel    has    filed    a    brief     pursuant     to    Anders    v.

California,   386    U.S.     738    (1967),    contending        there   are     no

meritorious issues for appeal but requesting this Court review

whether the district court erroneously imposed a consecutive six-

month sentence after finding Flowers’ violated the terms of his

supervised release.1        Flowers did not file a pro se supplemental

brief,   despite    being    notified     of   his   right   to    do   so.      The

Government declined to file a responding brief.              Finding no error,

we affirm.




     1
      Counsel asserts we should vacate the district court’s
revocation order if Flowers’ firearm conviction is reversed on
appeal.   However, we recently affirmed Flowers’ conviction and
sentence in that case. See United States v. Flowers, No. 06-4618,
2007 WL 1533068 (4th Cir. May 24, 2007) (unpublished).

                                     - 2 -
             We will affirm a sentence imposed after revocation of

supervised release if it is within the prescribed statutory range

and not plainly unreasonable.            See United States v. Crudup, 461

F.3d 433, 437 (4th Cir.), cert. denied, 127 S. Ct. 1813 (2007).                In

making this determination, we first consider whether the sentence

is procedurally or substantively unreasonable, and if so, whether

it is “plainly” unreasonable.           Id.     While the district court must

consider the U.S. Sentencing Guidelines Manual (“USSG”) Chapter 7

policy statements and statutory requirements and factors applicable

to revocation sentences under 18 U.S.C. §§ 3553(a) and 3583 (West

2000   &   Supp.   2006),    the     district   court   ultimately   has   broad

discretion to revoke the previous sentence and impose a term of

imprisonment up to the statutory maximum.

             Flowers’ underlying cocaine distribution conviction was

punishable by a statutory maximum of forty years’ imprisonment.

See 21 U.S.C. § 841(b)(1)(B) (2000). The underlying conviction was

therefore a Class B felony, see 18 U.S.C. § 3559(a)(2) (2000), for

which Flowers could have been sentenced upon revocation of his

supervised     release      to   a   statutory    maximum   of   three     years’

imprisonment.      See 18 U.S.C.A. § 3583(e)(3) (West 2000 & Supp.

2006).     Based on Flowers’ Grade B violation of supervised release,

see § 7B1.1(a)(2), and criminal history category of I, the district

court properly found Flowers’ range of imprisonment upon revocation

was four to ten months.          See USSG § 781.4(a) (revocation table).


                                       - 3 -
The district court’s imposition of a six-month sentence was well

within both the statutory maximum and the sentencing guidelines

range. Further, the district court properly imposed the revocation

sentence to run consecutively to Flowers’ sentence on the firearm

conviction.   See USSG § 7B1.3(f).    We therefore conclude Flowers’

revocation sentence was reasonable.

          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.       We

therefore affirm the revocation of Flowers’ supervised release and

the sentence imposed by the district court.     This court requires

that counsel inform Flowers, in writing, of the right to petition

the Supreme Court of the United States for further review. If

Flowers requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.     Counsel’s

motion must state that a copy thereof was served on Flowers.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                            AFFIRMED




                               - 4 -